Title: To Thomas Jefferson from David Rittenhouse, [10 April 1793]
From: Rittenhouse, David
To: Jefferson, Thomas



Dr. Sir
Wednesday Morn [10 Apr. 1793]

Mr. Misho called on me Yesterday, he wishes to know whether he is to prepare for his journey, and that instructions be prepared for him if he goes. This I hope you will do. Will it be proper to call a meeting of the Society, or shall we have a meeting of a few individuals who are interested in this business? He says 3 or 4 Hundred dollars put into his hands at present will be sufficient. Yours &c

D. Rittenhouse

